Order entered July 12, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01137-CR

                    NICHOLAS RYAN NADEAU, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-83228-2018

                                      ORDER

      We REINSTATE this appeal.

      On June 30, 2021, we abated this appeal and ordered the trial court to

appoint new counsel. On July 1, 2021, a supplemental clerk’s record was filed

containing the appointment of Maria Tu.

      We DIRECT the Clerk to list Maria Tu as counsel in the above appeal. All

future notices shall be sent to Ms. Tu at the address on file with the Court.
      On the Court’s own motion, we ORDER appellant’s brief due by September

10, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr., Presiding Judge, 296th Judicial District Court; to Maria Tu; to the

Collin County District Attorney; and to Nicholas Ryan Nadeau, TDCJ #02283434,

Cole Unit, 3801 Silo Road, Bonham, TX 75418.

                                          /s/   LANA MYERS
                                                JUSTICE